                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION


United States of America,           )                Cr. No. 0:09-207-03 (CMC)
                                    )
              v.                    )
                                    )                OPINION AND ORDER
Michael Jerrod Dixon,               )
                                    )
                     Defendant.     )
___________________________________ )

        This case comes before the court on Defendant’s Motion for Relief under the First Step

Act of 2018. ECF No. 433. The United States Probation Office has filed a Sentence Reduction

Report (“SRR”), ECF No. 432, indicating Defendant is eligible for relief. Defendant’s statutory

sentencing range has changed from mandatory Life imprisonment to 10 years to Life and his

supervised release exposure is eight years instead of 10 years. Defendant’s advisory Guideline

range is now 130-162 months. The Government agrees Defendant is eligible for relief but requests

the court deny relief or in the alternative “not grant relief such that Dixon may be entitled to

immediate release.” ECF No. 438 at 2. Defendant, through counsel, has filed a Reply in which

he urges the court “to sentence him within his revised sentencing range or, in the alternative, to

return him to court for a new sentencing hearing where the Government is required to prove its

basis for a sentence so much higher than the sentence provided by his guidelines.” ECF No. 439

at 2.

                                          Background

        Defendant was charged in a multi-count indictment with conspiracy to distribute cocaine

and cocaine base. ECF No. 125. On June 9, 2009, he entered a guilty plea to conspiracy to

distribute 50 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and
846. ECF No. 249 at 43. Prior to the change of plea, the Government filed an Information under

21 U.S.C. § 851 noting Defendant had two prior felony drug convictions requiring a mandatory

minimum penalty of Life imprisonment. ECF No. 122. The Government agreed that if Defendant

cooperated pursuant to the terms of his Plea Agreement, one § 851 enhancement would be

withdrawn and Defendant would face a mandatory minimum sentence of 20 years to a maximum

of Life. ECF No. 147.

       Sentencing took place on September 2, 2009. The Government declined to withdraw a

§ 851 enhancement, taking the position Defendant’s failure of two polygraph examinations

focusing on a robbery and murder violated the Plea Agreement and resulted in the Government’s

obligations becoming null and void. ECF No. 243 at 5. Defense counsel did not contest the

Government’s refusal to withdraw the enhancement.

       During the course of describing the polygraph examinations, the prosecutor reported

Defendant had made both inculpatory and exculpatory statements but had ultimately “confessed

that he in fact had committed the murder and participated in the robbery. . . .” Id. The prosecutor

advised “we . . . still don’t think he’s giving the full truth,” id. at 6, and “we don’t think we have

all the truth” (id. at 7). The court then inquired:

         The court:       So his latest statement is that he was the shooter. You don’t know
         if it’s true or not.
         Mr. Leventis: Right. I mean it’s very possible. We’re not certain.
Id. at 8.

       Because there was no objection to the Government’s refusal to withdraw one of the § 851

enhancements, no evidence concerning the polygraph examinations was introduced, and the court




                                                      2
was not required to make a finding on whether Defendant had made false statements or admissions

concerning a murder and robbery.1

       Defendant was sentenced to Life imprisonment. He has been in custody since January 31,

2009, approximately 127 months, and is now 41 years old. During his incarceration Defendant

has committed four disciplinary infractions: possessing an unauthorized item in 2010, possessing

a dangerous weapon in 2012, phone abuse-disrupt monitoring in 2012, and interfering with

security devices in 2018. He has also completed his GED, drug education and counseling courses,

and approximately 18 educational courses.

                                    Positions of the Parties

       The parties agree on Defendant’s eligibility for relief under the First Step Act and that

Defendant’s statutory range is reduced from Life imprisonment to 10 years to Life. They also

agree Defendant’s advisory Guideline range is 130-162 months and his supervised release

exposure is reduced from 10 to eight years. That is where their agreement ends.

       Defendant takes the position his sentence should be reduced to 130 months or at least a

sentence within his revised Guideline range. In the alternative, Defendant argues he should be

returned to court for a new sentencing hearing. ECF No. 439 at 2. The Government contends

Defendant is not entitled to a new sentencing hearing and “the 3553(a) factors weigh against a

reduction for [Defendant] which would result in a time served sentence.” ECF No. 438 at 15.

More specifically, the Government argues Defendant




1
  The PreSentence Report (“PSR”) made no mention of the alleged robbery and murder, the
polygraph results, or any statements made by Defendant concerning that issue.
                                              3
       pled guilty to a significant drug offense involving the distribution of multi-ounce
       quantities of cocaine and crack cocaine. At his change of plea hearing, Dixon
       admitted that he was responsible for 434 grams of cocaine base, which far exceeds
       the Fair Sentencing Act threshold of 280 grams. ECF No. 249 at 40. Dixon failed
       two polygraph examinations before finally admitting to committing a murder and
       participating in an armed robbery. It is not clear that the Court considered these
       crimes during sentencing, but certainly these admissions should be relevant in
       fashioning a modified sentence if the Court so choses. Dixon has admitted to violent
       behavior. After Dixon’s incarceration in the Bureau of Prisons he has continued to
       violate BOP policies including possession of a straight edge razor. Given his prison
       record it is likely that Dixon would continue criminal activity. An immediate
       release would not afford an adequate deterrence to criminal conduct or protect the
       public from further crimes. See 18 U.S.C. 3553(a)(2).
Id.

                                            Analysis

         I.    Procedural Framework

       The court finds Defendant is not entitled to a new sentencing hearing. Neither the Fair

Sentencing Act nor the First Step Act expressly provide for a full or plenary resentencing for

reconsideration of original sentencing determinations. The First Step Act simply permits a court

to “impose a reduced sentence” as if the Fair Sentencing Act’s increased cocaine base requirements

“were in effect at the time the covered offense was committed.” Pub. L. No. 115-391, 132 Stat.

5194. It contemplates a recalculation of Defendant’s guidelines under the Fair Sentencing Act

and a possible sentence reduction if warranted.

       There is some dispute over the procedure to implement § 404 of the First Step Act. Some

suggest the proper vehicle is a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). That

provision allows the court to reduce a defendant’s previously imposed sentence where “a defendant

. . . has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o) . . .”

                                                  4
Section 994(o), in turn, gives the Sentencing Commission direction to periodically review and

revise the Sentencing Guidelines. However, the sentencing changes wrought by the retroactive

application of the Fair Sentencing Act are not the result of the Sentencing Commission’s revision

to the Sentencing Guidelines, but Congress’s enactment of a new statute. Therefore, by its plain

terms, § 3582(c)(2) cannot apply.

       The court believes the applicable provision is 18 U.S.C. § 3582(c)(1)(B), which provides

that a “court may not modify a term of imprisonment once it has been imposed except that – (1) in

any case - . . . (B) the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.” Section

404 of the First Step Act expressly authorizes by statute changes to the penalty range for certain

long-final sentences.

       Section 3582(c)(1)(B) provides a straightforward way to implement the retroactive changes

in the First Step Act because it permits a modification of a sentence when “expressly permitted by

statute,” as the First Step Act does here. Consequently, the court concludes that, although

Defendant is eligible for consideration of a reduced sentence under the First Step Act, he is not

entitled to a full resentencing. Prior to determining whether to impose a reduced sentence, the

court will consider the new statutory range, the advisory Guideline range, the 18 U.S.C. § 3553(a)

factors, and any evidence of post-sentencing mitigation.

         II.   Application of § 404 of First Step Act to Defendant

                   a. Revised Statutory Range

       Application of the Fair Sentencing Act’s penalty provisions to Defendant’s conviction for

conspiracy involving 50 grams or more of cocaine base results in Defendant’s exposure to 10 years
                                                5
to Life imprisonment pursuant to 21 U.S.C. § 841(b)(1)(B) and § 851. The supervised release term

is eight years. A mandatory Life sentence is no longer applicable.

                   b. Nature and Circumstances of the Offense and History and Characteristics

                       of the Defendant. 18 U.S.C. § 3553(a)(1).

       Defendant distributed crack cocaine in the Rock Hill area of South Carolina. Authorities

used a confidential informant to make purchases of ½ to gram quantities of crack cocaine from

Defendant on at least two occasions.      Additional witnesses detailed their drug trafficking

relationship with Defendant. Defendant also made statements concerning his involvement in

obtaining multi-ounce quantities of cocaine and crack cocaine from various sources. At his Rule

11 hearing, he admitted responsibility for 434 grams of cocaine base. ECF No. 249 at 40.

Defendant’s prior record included two felony drug convictions and other convictions resulting in

a criminal history score of VI.

       Defendant signed a cooperation Plea Agreement but the Government took the position he

failed two polygraph examinations concerning his knowledge of and involvement in a robbery and

murder. Therefore, the Government declined to withdraw one § 851 Information and he was

required by statute to be sentenced to Life imprisonment. However, no determination was made

at sentencing concerning Defendant’s alleged post-polygraph admission concerning a robbery and

murder.

       The PSR indicates Defendant was raised by a grandmother because his father was

incarcerated and his mother was “on the streets doing drugs.” He began incurring criminal charges

at age 17 and received youthful offender sentences with multiple revocations. Adult convictions

and revocations followed, along with significant drug abuse. He had sporadic employment. He
                                                6
has committed four disciplinary infractions while in BOP custody, three of which were considered

serious or moderately serious. He is housed in a United States Penitentiary.

                  c. Need for Sentence Imposed to Reflect Purposes of Sentencing. 18 U.S.C.

                      § 3553(a)(2)(A), (B), (C), and (D).

       The court must determine whether a reduced sentence would be sufficient but not greater

than necessary to achieve the purposes of sentencing. Those purposes are:

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

           just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training, medical care,

           or other correctional treatment in the most effective manner.

§ 3553(a)(2).

       Defendant seeks a reduced sentence of 130 months, the bottom end of his advisory

Guideline range, which he contends would likely entitle him to immediate release.              The

Government submits immediate release “would not afford an adequate deterrence to criminal

conduct or protect the public from further crimes.” The court agrees that immediate release would

not achieve these purposes of sentencing. On the other hand, a sentence of Life imprisonment,

given the current statutory framework, is greater than necessary to achieve such purposes.




                                                7
                   d. The Kinds of Sentences Available and the Sentencing Range Established by

                       the Guidelines and Policy Statements

       Defendant has already served more than 10 years, the mandatory minimum sentence now

applicable. His advisory Guideline range is now 130-162 months. The Government urges the

court deny Defendant’s motion based on his plea to a significant drug offense, his disciplinary

infractions while incarcerated, and his “admission during a polygraph examination to his

participation in a murder.” ECF No. 438 at 2. In the alternative, the Government submits that

consideration of the § 3553(a) factors weighs against a reduction that would result in a time served

sentence.

       The court did not consider Defendant’s alleged admission to a robbery and murder at

sentencing. The Government mentioned the admission in describing Defendant’s inconsistent

statements and polygraph examination results. The Government, however, agreed it did not know

if Defendant had committed the murder. Now the Government urges “these admissions should be

relevant in fashioning a modified sentence. . . .” ECF No. 438 at 15.

       The court declines to consider such admissions. No evidence of the alleged admissions

was contained in the PSR or presented or admitted at sentencing. Nor were any polygraph results

introduced at sentencing. The court has agreed with the Government a full resentencing is not

appropriate. Thus, such evidence may not be added now.

                   e. Need to Avoid Unwarranted Sentencing Disparities

       The First Step Act was passed to remedy sentencing disparities affecting Defendants

sentenced for cocaine base offenses before passage of the Fair Sentencing Act. Defendant’s

conviction is for a “covered offense” within the meaning of the Act. The court finds that failure
                                                 8
to impose a reduced sentence here would result in perpetuation of a sentencing disparity between

crack and cocaine offenders.

                                            Conclusion

       The question before the court is whether a reduced sentence would meet the purposes of

sentencing and be sufficient, but not greater than necessary, to meet those purposes. This court

has considered the entire record, and has decided to exercise its discretion to impose a reduced

sentence of 180 months. Given Defendant’s criminal history and seriousness of disciplinary

infractions while serving his sentence, neither a Time Served sentence nor a guideline sentence is

sufficient. On the other hand, denial of relief to this eligible Defendant is not warranted.

       Weighing the entire record pursuant to the First Step Act of 2018, the court imposes a

reduced sentence of 180 months’ incarceration and eight years’ supervised release, as the court

finds this sentence is sufficient but not greater than necessary to achieve the purposes of

sentencing.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
May 22, 2019




                                                 9
